Citation Nr: 0926070	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1941 to 
February 1946.  He was a prisoner of war (POW) from April 
1942 to June 1942.  The Veteran died on November [redacted], 1993.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

In January 2004 the Board issued a decision denying the 
appellant's claim for service connection for cause of death, 
which the appellant apparently appealed.  In July 2004 the 
Secretary filed an unopposed motion with the Court of Appeals 
for Veterans' Claims (Court) requesting the Court to vacate 
and remand of the Board's January 2004 decision.

In September 2005 the Court issued an Order dismissing the 
appellant's case stating that the appellant failed to comply 
with the rules of the Court.

In October 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran died in November 1993 at the age of 75; 
cardio-respiratory arrest was certified as the immediate 
cause of death and liver disease was listed at the underlying 
cause of death.  

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  The appellant is the Veteran's surviving spouse.  

4.  The Veteran suffered from hypertensive atherosclerotic 
heart disease prior to his death in November 1993, however, 
the competent evidence does not show that  it caused or 
substantially or materially contributed to cause the 
Veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the Veteran's death nor did it contribute 
substantially or materially to cause the Veteran's death; 
service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that the Veteran was entitled to 
service connection for a disability that caused his death.  
At the time of his death the Veteran was not service-
connected for any disorder.

Death certificate confirms that the Veteran died in November 
1993.  Immediate cause of death was listed as cardio-
respiratory arrest.  Underlying cause of death was listed as 
liver disease.  

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

For a veteran previously captive as a POW, if certain 
diseases have become manifest to a degree of ten percent 
disabling at any time after discharge or release from active 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In February 2001 the appellant filed a claim for death 
benefits.  The appellant argues that the Veteran had a heart 
condition; that he should have been service-connected for 
this heart condition; and that he died from this heart 
condition.  

As stated before, in January 2004 the Board issued a decision 
denying service connection for cause of death.  That decision 
is final.  38 C.F.R. § 20.1100.  However, new and material 
evidence is not required to reopen a previously denied claim 
if there has been an intervening change in the law that 
created a new basis of entitlement.  See Spencer v. Brown, 4 
Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), cert. denied 513 U.S. 810 (1994).  In 2004 VA issued 
an interim final rule to establish guidelines for 
establishing presumptions of service connection for diseases 
associated with service involving detention or internment as 
POWs.  This interim final rule established presumptions of 
service connection for atherosclerotic and hypertensive heart 
disease and for stroke arising in former POWs effective 
October 7, 2004.  See 38 C.F.R. § 3.309(c).   

In a letter dated in November 1983 a private treating 
physician stated that the Veteran was under his care since 
December 30, 1980, because of "hypertensive cardiovascular 
disease."  A VA POW examination report dated in June 1987 
show the Veteran as being diagnosed with "hypertensive 
atherosclerotic heart disease."  A February 2000 medical 
certificate referred to treatment in August and September 
1993 for arteriosclerotic cardiovascular disease (ASCVD), 
cardiomegaly, and pulmonary venous congestion (PVC).

As noted above, for a Veteran previously captive as a POW, if 
atherosclerotic or hypertensive heart disease has become 
manifest to a degree of ten percent disabling at any time 
after discharge or release from active service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  The record reflects that the Veteran suffered 
from hypertensive atherosclerotic heart disease prior to his 
death in November 1993.  However, the competent evidence does 
not show that the condition caused or contributed 
substantially or materially to cause the Veteran's death.  
Moreover, the appellant is not competent to provide a medical 
opinion as to whether hypertensive atherosclerotic heart 
disease caused or contributed to cause death. 

Death certificate indicates that the Veteran died on November 
[redacted], 1993, however, the record contains no indication of where 
the Veteran died, no terminal hospital records, and no 
medical records dated after September 1993.  

In its October 2008 remand, the Board requested that the 
appellant provide the names and addresses and authorize the 
recovery of medical records from the private hospice, 
hospital, and physicians who provided treatment of the 
Veteran in the period of time leading to his death in 
November 1993.  VA requested the information and 
authorization in November 2008.  No additional information 
has been received from the appellant and therefore the RO 
could not attempt to obtain additional records.  

The Board concludes, regrettably, that service connection for 
the cause of the Veteran's death is not warranted.  Evidence 
shows that the Veteran had hypertensive atherosclerotic heart 
disease, hypertensive degenerative disease, arteriosclerotic 
cardiovascular disease (ASCVD), cardiomegaly, and pulmonary 
venous congestion (PVC).  However, the evidence does not show 
that these disorders caused or contributed substantially or 
materially to the cause of the Veteran's death.  Therefore, 
entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1310 is not warranted.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In a letter dated in March 2006 the appellant was apprised 
generally of the information and evidence necessary to 
establish her claim for service connection for the cause of 
the Veteran's death; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide. While the letter did not fully satisfy 
the duty to notify provisions regarding DIC benefits as it 
did not inform her of the disabilities that were service 
connected or provide an explanation of how to substantiate a 
DIC claim based on a condition not yet service connected, the 
appellant was informed in a letter dated in November 2008 of 
the need for evidence showing that a service-connected 
condition caused or materially contributed to death.  The 
case was thereafter readjudicated by way of an April 2009 
supplemental statement of the case.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have post-service treatment 
records. The Board has considered whether a VA medical 
opinion is necessary but has determined that it is not as 
there is no indication that a service-connected condition may 
have caused or substantially or materially contributed to 
cause death. The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


